Citation Nr: 0814143	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from October 1990 
to May 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
her from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability (TDIU) have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to TDIU, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claim, a July 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  The 
letter also requested that the veteran provide any evidence 
in her possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The veteran's 
service medical records, VA medical treatment records, VA 
examination reports, Social Security Administration (SSA) 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

VA will grant TDIU when the evidence shows that the veteran 
is precluded, by reason of her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
TDIU benefits are granted only when it is established that 
the service-connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.  
38 C.F.R. § 4.16(a).  The relevant issue is not whether the 
veteran is unemployed or has difficulty obtaining employment, 
but whether the veteran can perform the physical and mental 
acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

A total disability rating may be assigned, where the 
schedular rating is less than total, where, if there is only 
one disability, the disability is rated at 60 percent or 
more, or where, if there are two or more disabilities, at 
least one disability is rated 40 percent or more and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  For the 
purposes of determining whether one 60 percent disability or 
one 40 percent disability exists, the following are 
considered one disability:  1) disabilities of both upper or 
lower extremities, including the application of the bilateral 
factor; 2) disabilities from a common etiology or a single 
accident; 3) disabilities affecting a single body system; 4) 
multiple injuries incurred in action; or 5) multiple injuries 
incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including her employment and educational history.  
38 C.F.R. § 4.16(b).  The Board does not have the authority 
to assign an extraschedular TDIU in the first instance.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  

The veteran has the following service-connected disabilities:  
fibromyalgia, evaluated as 40 percent disabling, irritable 
bowel syndrome/reflux disease, evaluated as 30 percent 
disabling, migraine headaches, evaluated as 30 percent 
disabling, and left knee musculoligamentous strain, right 
knee musculoligamentous strain, right ankle 
musculoligamentous strain, left ankle musculoligamentous 
strain, and right foot tendonitis, each evaluated as 10 
percent disabling.  The veteran's combined evaluation is 80 
percent.  See 38 C.F.R. §§ 4.25, 4.26 (2007).

The percentage requirements are met because the veteran has 2 
or more service-connected disabilities, one of which is rated 
as 40 percent disabling, and the veteran's combined 
disability evaluation is 80 percent.  38 C.F.R. § 4.16(a).  
The issue therefore, is whether the veteran is unable to 
obtain and maintain, by reason of service-connected 
disabilities, any form of gainful employment consistent with 
her education and occupational experience.

In the veteran's TDIU application, she stated that in July 
2004, she became too disabled to work due to her service-
connected headaches and irritable bowel syndrome.  She stated 
that she left her job as a sales clerk due to her 
disabilities and had not attempted to obtain employment 
thereafter.

In two Requests for Employment Information, it was noted that 
the veteran had worked as a sales clerk at Agri-Coop from May 
2002 through July 2004.  The veteran had worked approximately 
30 to 35 hours per week and had not lost any significant 
amount of time from work in the last 12 months of employment.  
The veteran voluntarily quit or left for personal reasons.  
In a lay statement of record, the veteran's former employer 
noted that the veteran had worked for him for about 2 years.  
He stated that she was a hard worker but that a few days per 
week she came in with headaches and body aches.  On those 
days, the veteran walked very slowly, had trouble focusing, 
was not very productive, took more breaks than allowed, and 
was quiet and irritable, in contrast to her usual upbeat and 
joking demeanor.  

In a June 2004 private medical record, the examiner found 
that the veteran's headaches affected her job performance.  

A December 2004 VA general medical examination was conducted.  
The veteran reported that she quit her job in July 2004.  She 
stated that although her employer had been accommodating, she 
decided to terminate her employment essentially because she 
was not as productive as she had been due to her headaches 
and body aches.  The veteran reported that her headaches 
caused her to go home early or miss work; that her bilateral 
knee, bilateral ankle, and right foot disorders had not 
caused her to miss work, but had required that she need help 
with lifting, weight bearing, and standing, and required 
multiple breaks; and that her fibromyalgia did not cause any 
significant lost time from work, but caused decreased 
productivity and a decreased ability to be friendly with 
fellow employees and customers.  The examiner noted that the 
veteran did not provide any history of attempting other types 
of employment, to include any less physical employment.  

An April 2006 VA social and industrial examination was 
conducted upon a review of the claims file.  The veteran 
reported that she left her last job as a sales clerk because 
her physical problems made it difficult to complete her 
occupational tasks.  Her job prior to being a sales clerk was 
as a loom tender which required moderate to high levels of 
physical activity, but not necessarily more than a medium 
level of exertion, lifting, or carrying.  The examiner noted 
that the veteran had graduated from high school, had 
attempted college, and that a 2004 psychological test 
revealed high average intellectual functioning.  The examiner 
found that in order to accommodate the veteran's disorders 
(including fibromyalgia and post-traumatic stress disorder), 
she would require employment that was either sedentary or had 
light levels of physical exertion.  The examiner concluded 
that the veteran was not a strong candidate for return to the 
type of work that she had previously done, except for sales 
and customer service employment.  

In April 2006 VA fibromyalgia and neurological examinations, 
the veteran asserted that she quit her job due to her 
headaches and fibromyalgia.  In an April 2006 VA joints 
examination conducted upon review of the claims file, the 
veteran reported that her fibromyalgia and headaches forced 
her to stop working.  The examiner noted that because the 
veteran was no longer working, it wasn't clear how the 
headaches affected her occupational functioning.  The 
examiner also noted, however, that based on the veteran's 
report, it was likely that fibromyalgia and headaches 
interfered with her ability to earn a living.  The examiner 
found that the veteran's gastrointestinal disorder and 
headaches would interfere with her usual occupation; that the 
veteran's right foot caused discomfort but would not prevent 
her from working; and that her knee and ankle disorders 
prevented active or repetitive work.

In a September 2006 SSA Physical Residual Functional Capacity 
Assessment, the examiner concluded that, considering the 
veteran's service-connected disabilities, including knee 
arthritis, fibromyalgia, and migraines, and a nonservice-
connected back disability, the veteran would be able to 
occasionally lift or carry 20 pounds, frequently lift or 
carry 10 pounds, stand or walk about 6 hours in an 8 hour 
work day, sit for a total of 6 hours in an 8 hour work day, 
and had unlimited push and/or pull capability.  The examiner 
determined there were occasional climbing, balancing, 
stooping, kneeling, crouching, and crawling limitations, but 
no visual, manipulative, or communicative limitations.   The 
examiner concluded that the veteran was capable of light work 
activity with some restrictions.  The examiner did not find 
the veteran's assertions regarding a bowel syndrome credible 
and thus that disability was not considered.

An October 2007 VA general medical examination was conducted.  
The veteran stated she had last worked as a sales clerk.  The 
veteran reported that her fibromyalgia caused increased work 
absenteeism and increased difficulty performing her 
occupational duties; that irritable bowel syndrome caused 
bowel urgency which interfered with her occupational duties; 
that her migraine headaches were incapacitating on a weekly 
basis which caused interference with her occupational duties, 
increased absenteeism, and decreased concentration and 
productivity; that her right foot tendonitis limited standing 
and walking; that her bilateral knee disorders caused 
difficulty with weight bearing, climbing, lifting, squatting, 
and kneeling; and her bilateral ankle disorders caused 
difficulty with prolonged ambulation, prolonged standing, an 
inability to engage in high impact activities, and slightly 
limited lifting, carrying, climbing, and prolonged weight 
bearing activities.  The examiner determined that together 
the veteran's service-connected disabilities caused 
significant occupational effects, including decreased 
concentration, decreased mobility, problems with lifting and 
carrying, difficulty reaching, lack of stamina, weakness, 
fatigue, and pain.  

The Board finds that the evidence of record does not support 
entitlement to TDIU.  Throughout the claims file, the veteran 
reported that she terminated her employment because her 
service-connected disabilities caused increased absenteeism, 
decreased concentration, decreased productivity, decreased 
ability to be friendly with customers, and difficulty with 
lifting, climbing, carrying, squatting, kneeling, weight 
bearing, and prolonged ambulation and standing.  In December 
2004, she stated that she quit her last job because she was 
not as productive as she should have been.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of her personal knowledge).

But the evidence of record does not demonstrate an inability 
to obtain or maintain gainful employment.  38 C.F.R. 
§ 4.16(a).  The veteran's most recent employer noted that the 
veteran had difficulty working and decreased productivity a 
few days per week, but also noted that the veteran had not 
missed any significant amount of time from her job in the 
last year of her employment and that she had voluntarily quit 
for personal reasons.  Layno, 6 Vet. App. at 469-70.  A June 
2004 private examiner and an April 2006 VA examiner 
determined that the veteran's service-connected disabilities 
significantly affected her job performance or ability to earn 
a living in her usual occupation.  An October 2007 VA 
examiner determined the disabilities caused significant 
effects on the veteran's occupational ability.  Although the 
examiners found that the veteran's service-connected 
disabilities had occupational effects or caused occupational 
limitations, the examiners did not conclude that the veteran 
was unable to obtain and/or maintain gainful employment.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding 
that the probative value of a medical opinion is based on the 
personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached); 
see also 38 C.F.R. § 4.16(a); Van Hoose, 4 Vet. App. at 363.  
A September 2006 SSA examiner determined that the veteran was 
capable of light work activity with some restrictions, but 
the examiner did not find the veteran's service-connected 
irritable bowel syndrome symptoms credible and did consider a 
nonservice-connected back disability when making this 
determination.  See Guerrieri, 4 Vet. App. at 470-71; Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991) (noting that SSA 
factual determinations are probative, but not binding or 
controlling upon VA).  Importantly, however, an April 2006 VA 
examiner, upon review of the claims file and considering all 
of the veteran's current service-connected disabilities and 
the veteran's education level and prior employment, 
determined that the veteran was able to work in a sedentary 
environment or an environment with a light level of physical 
exertion, to specifically include employment in customer 
service or sales.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion).  Accordingly, entitlement to TDIU is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


